                                                              United States Bankruptcy Court
                                                              Western District of New York
In re:                                                                                                                 Case No. 20-10203-CLB
Michael S. Tomaszewski                                                                                                 Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0209-1                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Feb 22, 2021                                               Form ID: pdfterm                                                          Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 24, 2021:
Recip ID                   Recipient Name and Address
db                     +   Michael S. Tomaszewski, 43 Edgewood Drive, Batavia, NY 14020-3906
21784133               +   Brownell, Gary & Mary Ann, 1134 Marigold Ln., Albuquerque, NM 87122-1113
21784134               +   Camillo, David, 494 Reiman St., Buffalo, NY 14212-2279
21784136               +   EB Funding, LLC, c/o Williams, Babbit & Weisman, Inc., 1001 Yamato Road, Suite 302, Boca Raton, FL 33431-4403
21784140               +   Mercury/FBT, Attn: Bankruptcy, Po Box 84064, Columbus, GA 31908-4064
21784141               +   Newstead-Dibble, Maura C., 3330 Pratt Road, Batavia, NY 14020-9462
21784142               +   Newtek Small Business Lending, 1981 Marcus Avenue, Suite 130, lake Success, NY 11042-1046
21784149               +   Santander Consumer LLC, 5201 Ruge Snow Drive, Suite 400, North Richland Hills TX 76180-6036
21784150               +   Shuknecht, Lee and Joan, 6277 Oak Orchard Rd., Elba, NY 14058-9798
21784152               +   Traditional Funeral Products, Ltd., Robert Radel, 174 Franklin St., Buffalo NY 14202-2407

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion02.bu.ecf@usdoj.gov
                                                                                        Feb 22 2021 18:35:00      Office of the U.S. Trustee, 300 Pearl Street, Suite
                                                                                                                  401, Olympic Towers, Buffalo, NY 14202-2523
21784135               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Feb 22 2021 19:11:21      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
21784139                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Feb 22 2021 18:35:00      Internal Revenue Service, Insolvency Section, P.O.
                                                                                                                  Box 7346, Philadelphia, PA 19101-7346
21784145               + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Feb 22 2021 18:35:00      NYS Dept. of Tax & Finance, Attn: BK Unit, P.O.
                                                                                                                  Box 5300, Albany, NY 12205-0300
21784143               + Email/Text: angela.abreu@northwest.com
                                                                                        Feb 22 2021 18:35:00      Northwest Bank, 100 Liberty Street, P.O. Box 128,
                                                                                                                  Warren, PA 16365-0128
21784146                   Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                           Feb 22 2021 19:11:22                   Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                                  Corporate Blvd, Norfold, VA 23502

TOTAL: 6


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.




               Case 1-20-10203-CLB, Doc 212, Filed 02/24/21, Entered 02/25/21 00:55:20,
                            Description: Imaged Certificate of Notice, Page 1 of 6
District/off: 0209-1                                               User: admin                                                          Page 2 of 4
Date Rcvd: Feb 22, 2021                                            Form ID: pdfterm                                                   Total Noticed: 16

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 24, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 22, 2021 at the address(es) listed
below:
Name                             Email Address
Beth Ann Bivona
                                 on behalf of Creditor Marion Pickert bbivona@barclaydamon.com
                                 jweider@barclaydamon.com;nbishouty@barclaydamon.com;spanko@barclaydamon.com

Beth Ann Bivona
                                 on behalf of Notice of Appearance Creditor Ann Feniello bbivona@barclaydamon.com
                                 jweider@barclaydamon.com;nbishouty@barclaydamon.com;spanko@barclaydamon.com

Beth Ann Bivona
                                 on behalf of Creditor Virginia Steinbrenner bbivona@barclaydamon.com
                                 jweider@barclaydamon.com;nbishouty@barclaydamon.com;spanko@barclaydamon.com

Christopher P. Moen
                                 on behalf of Notice of Appearance Creditor NYS Dept of Taxation and Finance christopher.moen@tax.ny.gov

Daniel E. Sarzynski
                                 on behalf of Notice of Appearance Creditor Northwest Bank f/k/a Northwest Savings Bank sarzynski@ruppbaase.com
                                 hill@ruppbaase.com;greenlief@ruppbaase.com;wisniewski@ruppbaase.com

Daniel E. Wisniewski
                                 on behalf of Notice of Appearance Creditor Ross Louis Fanara dwisniewski2@verizon.net bmichalski1@verizon.net

David A. Shapiro
                                 on behalf of Notice of Appearance Creditor Virginia Roth dshapiro@elderjusticeny.org

David A. Shapiro
                                 on behalf of Notice of Appearance Creditor Susan Mickey dshapiro@elderjusticeny.org

David A. Shapiro
                                 on behalf of Notice of Appearance Creditor Joyce Schultz dshapiro@elderjusticeny.org

David A. Shapiro
                                 on behalf of Notice of Appearance Creditor Sandra Schultz-Pfeifer dshapiro@elderjusticeny.org

David A. Shapiro
                                 on behalf of Notice of Appearance Creditor Robert Roth dshapiro@elderjusticeny.org

David A. Shapiro
                                 on behalf of Notice of Appearance Creditor Betty Ridley dshapiro@elderjusticeny.org

David H. Ealy
                                 on behalf of Debtor Michael S. Tomaszewski dealy@trevettcristo.com rkernan@trevettcristo.com

Garry M. Graber
                                 on behalf of Notice of Appearance Creditor Ronald Gibson ggraber@hodgsonruss.com
                                 mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                                 on behalf of Notice of Appearance Creditor John Laney ggraber@hodgsonruss.com
                                 mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                                 on behalf of Notice of Appearance Creditor Nancy Pender ggraber@hodgsonruss.com
                                 mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                                 on behalf of Notice of Appearance Creditor Dale Stiles ggraber@hodgsonruss.com
                                 mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                                 on behalf of Notice of Appearance Creditor Sue Ames ggraber@hodgsonruss.com
                                 mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber



                Case 1-20-10203-CLB, Doc 212, Filed 02/24/21, Entered 02/25/21 00:55:20,
                             Description: Imaged Certificate of Notice, Page 2 of 6
District/off: 0209-1                                       User: admin                                                           Page 3 of 4
Date Rcvd: Feb 22, 2021                                    Form ID: pdfterm                                                    Total Noticed: 16
                          on behalf of Notice of Appearance Creditor Susan Schmigel ggraber@hodgsonruss.com
                          mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                          on behalf of Notice of Appearance Creditor Beverly Stiles ggraber@hodgsonruss.com
                          mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                          on behalf of Notice of Appearance Creditor Eleanor Mason ggraber@hodgsonruss.com
                          mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                          on behalf of Notice of Appearance Creditor Donald Schmigel ggraber@hodgsonruss.com
                          mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Garry M. Graber
                          on behalf of Notice of Appearance Creditor Deborah Gibson ggraber@hodgsonruss.com
                          mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Janice B. Grubin
                          on behalf of Notice of Appearance Creditor Ann Feniello jgrubin@barclaydamon.com

Janice B. Grubin
                          on behalf of Creditor Marion Pickert jgrubin@barclaydamon.com

Joseph W. Allen
                          USTPRegion02.bu.ecf@usdoj.gov Joseph.W.Allen@usdoj.gov

Larry Kerman
                          on behalf of Notice of Appearance Creditor Gary Brownell kermanlarry56@gmail.com
                          tlnelson@blair-roach.com;gbrownell@abqsonosky.com

Larry Kerman
                          on behalf of Notice of Appearance Creditor Mary Ann Brownell kermanlarry56@gmail.com
                          tlnelson@blair-roach.com;gbrownell@abqsonosky.com

Miranda L. Jakubec
                          on behalf of Notice of Appearance Creditor Northwest Bank f/k/a Northwest Savings Bank sharlette@ruppbaase.com
                          greenlief@ruppbaase.com;hill@ruppbaase.com;wisniewski@ruppbaase.com

Robert J. Feldman
                          on behalf of Notice of Appearance Creditor Patricia A. Abrams rfeldman@gross-shuman.com
                          lspula@gross-shuman.com;mmagaris@gross-shuman.com

Robert J. Feldman
                          on behalf of Notice of Appearance Creditor James Famiglietti rfeldman@gross-shuman.com
                          lspula@gross-shuman.com;mmagaris@gross-shuman.com

Robert J. Feldman
                          on behalf of Notice of Appearance Creditor Martin and Sandra Ward rfeldman@gross-shuman.com
                          lspula@gross-shuman.com;mmagaris@gross-shuman.com

Robert J. Feldman
                          on behalf of Notice of Appearance Creditor Anthony and Elaine Barniak rfeldman@gross-shuman.com
                          lspula@gross-shuman.com;mmagaris@gross-shuman.com

Robert J. Feldman
                          on behalf of Notice of Appearance Creditor Raymond Follaco rfeldman@gross-shuman.com
                          lspula@gross-shuman.com;mmagaris@gross-shuman.com

Robert J. Feldman
                          on behalf of Notice of Appearance Creditor Elaine and Ricky Bezon rfeldman@gross-shuman.com
                          lspula@gross-shuman.com;mmagaris@gross-shuman.com

Ruth R. Wiseman
                          on behalf of Notice of Appearance Creditor Lawrence Simmons rw@andreozzibluestein.com
                          mab@andreozzibluestein.com;r45652@notify.bestcase.com

Ruth R. Wiseman
                          on behalf of Notice of Appearance Creditor Robert Fryer rw@andreozzibluestein.com
                          mab@andreozzibluestein.com;r45652@notify.bestcase.com

Ruth R. Wiseman
                          on behalf of Notice of Appearance Creditor Arlene Vanderwarker rw@andreozzibluestein.com
                          mab@andreozzibluestein.com;r45652@notify.bestcase.com

Ruth R. Wiseman
                          on behalf of Notice of Appearance Creditor Elizabeth Fryer rw@andreozzibluestein.com
                          mab@andreozzibluestein.com;r45652@notify.bestcase.com

Ruth R. Wiseman
                          on behalf of Notice of Appearance Creditor Patricia Simmons rw@andreozzibluestein.com
                          mab@andreozzibluestein.com;r45652@notify.bestcase.com



               Case 1-20-10203-CLB, Doc 212, Filed 02/24/21, Entered 02/25/21 00:55:20,
                            Description: Imaged Certificate of Notice, Page 3 of 6
District/off: 0209-1                                      User: admin                                                         Page 4 of 4
Date Rcvd: Feb 22, 2021                                   Form ID: pdfterm                                                  Total Noticed: 16
Terrie Benson Murray
                          on behalf of Notice of Appearance Creditor Joseph L Maniace murray@cn-lo.com
                          ward@cn-lo.com;r50664@notify.bestcase.com

Terrie Benson Murray
                          on behalf of Notice of Appearance Creditor Samuel Paradise murray@cn-lo.com ward@cn-lo.com;r50664@notify.bestcase.com

Terrie Benson Murray
                          on behalf of Notice of Appearance Creditor Joan Maniace murray@cn-lo.com ward@cn-lo.com;r50664@notify.bestcase.com

Terrie Benson Murray
                          on behalf of Notice of Appearance Creditor Margaret E King murray@cn-lo.com ward@cn-lo.com;r50664@notify.bestcase.com

Terrie Benson Murray
                          on behalf of Notice of Appearance Creditor Marygrace Paradise murray@cn-lo.com
                          ward@cn-lo.com;r50664@notify.bestcase.com


TOTAL: 45




             Case 1-20-10203-CLB, Doc 212, Filed 02/24/21, Entered 02/25/21 00:55:20,
                          Description: Imaged Certificate of Notice, Page 4 of 6
Case 1-20-10203-CLB, Doc 212, Filed 02/24/21, Entered 02/25/21 00:55:20,
             Description: Imaged Certificate of Notice, Page 5 of 6
                                               February 22, 2021




Case 1-20-10203-CLB, Doc 212, Filed 02/24/21, Entered 02/25/21 00:55:20,
             Description: Imaged Certificate of Notice, Page 6 of 6
